           Case 4:20-cv-00828-JM Document 1 Filed 07/13/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                                                                          FILED
                                                                                      U.S. DISTRICT COURT ~
                                                                                                               _
                                                                                  EASTERN DISTRICT ARKANSAS
                                  CENTRAL DIVISION
                                                                                          JUL 1 3 2020
LARRY HENDERSON,
                                                                               JAME~!"cCORMACK CLERK
       Plaintiff,                                                              By:~~
                                                                                                           DEPCLERK
-vs-                                                          CASE NO.:      '-( :~o-cv'- f ~9- ~

EXPERIAN INFORMATION SOLUTIONS, INC.
and TRANS UNION LLC,
                                                              This case assigned to District J ~       Mood'/
                                                              and to Magistrate Judge          .,,, ,4 I
     Defendants.
                                                                                                      1
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _!

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Larry Henderson (hereinafter "Plaintiff'), sues Defendants, Experian

Information Solutions, Inc. and Trans Union LLC, and in support thereof respectfully alleges

violations of the Fair Credit Reporting Act ("FCRA"), 15 U.S.C. § 1681 et seq.


                                PRELIMINARY STATEMENT

1.     The Consumer Financial Protection Bureau has noted, "experience indicates that [Credit

Reporting Agencies] lack incentives and under-invest in accuracy" Consumer Fin. Prot. Bureau,

Supervisory Highlights Consumer Reporting Special Edition 21 (Issue 14, March 2, 2017).


                                         JURISDICTION


2.     Jurisdiction for this Court is conferred by 28 U.S.C. § 1331, as this action involves

violations of the FCRA.


3.     Venue is proper for this Court pursuant to 28 U.S.C. § 139l(b)(2), as this is the judicial

district in which a substantial part of the events or omissions giving rise to the claims occurred.



                                                  1
           Case 4:20-cv-00828-JM Document 1 Filed 07/13/20 Page 2 of 9



4.     Venue is proper in this District as Plaintiff is a natural person and a resident of Stone

County, Arkansas; the violations described in this Complaint occurred in this District; and the

Defendants each transact business within this district.


5.     Plaintiff is a consumer as the term is defined by the FCRA.


6.     Experian Information Solutions, Inc. ("Experian") is a corporation with its principal place

of business located at 457 Anton Blvd., Costa Mesa, CA 92626, authorized to conduct business

in the State of Arkansas through its registered agent, CT Corporation System, located at 124

West Capitol Avenue, Suite 1900, Little Rock, AR 72201.


7.     Experian is a "consumer reporting agency," as defined in 15 USC § 1681(f). Upon

information and belief, is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing consumer reports, as

defined in 15 U.S.C. § 1681(d) to third parties.


8.     Experian disburses such consumer reports to third parties under contract for monetary

compensation.


9.     Trans Union LLC ("Trans Union") is a corporation with its principal place of business

located at 555 West Adams St., Chicago, IL 60661, authorized to conduct business in the State of

Arkansas through its registered agent, The Prentice Hall Corporation System, located at 300 S.

Spring Street, Suite 900, Little Rock, AR 72201.


10.    Trans Union is a "consumer reporting agency," as defined in 15 USC § 168l(f). Upon

information and belief, is regularly engaged in the business of assembling, evaluating, and




                                                   2
           Case 4:20-cv-00828-JM Document 1 Filed 07/13/20 Page 3 of 9



disbursing information concerning consumers for the purpose of furnishing consumer reports, as

defined in 15 U.S.C. § 168l(d) to third parties.


11.    Trans Union disburses such consumer reports to third parties under contract for monetary

compensation.


                                  FACTUAL ALLEGATIONS


12.    Along with non-party Equifax, Defendants Experian and TransUnion are two of the three

largest consumer credit reporting agencies in the world.


13.    In early 2020 Plaintiff became aware that his Equifax, Experian, and Trans Union credit

reports all included an account with (non-party) "Army and Air Force Exchange Service".


14.    Army and Air Force Exchange Service is a subsidiary of the Department of Defense and

is the retailer on US Army and Air Force installations worldwide.


15.    Plaintiff does not have any account or business dealings with Army and Air Force

Exchange Service.


16.    Equifax, Experian, and TransUnion were/are reporting that Plaintiff had an Army and Air

Force Exchange Service account #653*********** that was opened in May of 2019 and in

collections for a past due amount of $6,308 with a credit limit of $4,600.


17.    Believing that the account was fraudulent, Plaintiff filed a, incident report with the Stone

County Arkansas Sheriffs Department.




                                                   3
             Case 4:20-cv-00828-JM Document 1 Filed 07/13/20 Page 4 of 9



18.       Plaintiff then directly disputed the alleged debt with Equifax, Experian, and Trans Union.

With his dispute, Plaintiff included a copy of the aforementioned law enforcement incident

report.


19.       Equifax responded to Plaintiffs dispute and DELETED the fraudulent account off of

Plaintiffs Equifax credit report.


20.       Experian responded to Plaintiffs dispute and VERIFIED AS ACCURATE the fraudulent

account appearing on Plaintiffs Experian credit report.


21.       Oddly, in the same response Experian advised that it had deleted two other Army & Air

Force Exchange accounts that were appearing on Plaintiff's credit report (these accounts also did

not belong to Plaintiff.)


22.       It is not clear at this time why Experian deleted two of the Army and Air Force Exchange

Service and not the one that Plaintiff specifically disputed.


23.       Trans Union first responded to Plaintiffs dispute with a letter stating that it "could not

investigate" Plaintiffs dispute.


24.       However, just days later TransUnion responded to Plaintiffs dispute with another letter

stating that it had VERIFIED AS ACCURATE the fraudulent account appearing on Plaintiffs

Trans Union credit report.


25.       As a result of the conduct, action and/or inaction of the Defendants, Plaintiff has suffered

from denials of credit.


26.       For example, Plaintiff was denied a "Citizens Bank" loan for $15,000.



                                                   4
            Case 4:20-cv-00828-JM Document 1 Filed 07/13/20 Page 5 of 9



27.       As a result of the conduct, action and/or inaction of the Defendants Plaintiffs credit score

has dropped down to approximately 540.


28.       As the account in question is the only adverse account appearing on Plaintiffs otherwise

immaculate credit reports, it is undoubtedly the source of Plaintiffs dramatically reduced credit

score.


29.       As a result of the conduct, action and/or inaction of the Defendants Plaintiff has suffered

from a waste of hours of his personal time.


30.       As a result of the conduct, action and/or inaction of the Defendants Plaintiff has suffered

from emotional distress, including but not limited to anger, frustration, worry, and sleeplessness.


                                        CAUSES OF ACTION


                                               COUNTI


                    Violations of the Fair Credit Reporting Act as to Experian
31.       Plaintiff re-alleges and incorporates paragraphs 1 through 30 above as if fully set forth

herein.


32.       Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in the preparation of the credit report and

credit files it published and maintains concerning the Plaintiff.


33.       As a result of this conduct, action and inaction of Experian, the Plaintiff suffered a

financial loss, loss of his personal time, and the emotional distress described in this Complaint.




                                                    5
             Case 4:20-cv-00828-JM Document 1 Filed 07/13/20 Page 6 of 9



34.       Experian's conduct, action, and inaction was willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In the

alternative, it was negligent, entitling the Plaintiff to recover under 15 USC§ 16810.


35.       The Plaintiff is entitled to recover costs and attorney's fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or§ 16810.


          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, Experian, for statutory damages, punitive damages, actual damages,

costs, interest, attorney fees, enjoinder from further violations of these parts and any other such

relief the Court may deem just and proper.


                                              COUNT II


                    Violations of the Fair Credit Reporting Act as to Experian

36.       Plaintiff re-alleges and incorporates paragraphs 1 through 30 above as if fully set forth

herein.


37.       Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate information in

the Plaintiffs credit file after receiving notice of such inaccuracies, by failing to conduct a lawful

reinvestigation, and by failing to maintain reasonable procedures with which to filter and verify

disputed information in the Plaintiffs credit file.


38.       As a result of this conduct, action and inaction of Experian, the Plaintiff suffered

damage by reduced credit score; loss of the ability to purchase and benefit from credit; financial

loss; and the mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of a negative credit report.



                                                    6
             Case 4:20-cv-00828-JM Document 1 Filed 07/13/20 Page 7 of 9



39.       Experian's conduct, action, and inaction was willful, rendering it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 USC § 1681 n. In the alternative, it was negligent entitling the Plaintiff to recover under 15

USC§ 16810.


40.       Plaintiff is entitled to recover costs and attorney's fees from Experian in an amount to be

determined by the Court pursuant to 15 U.S.C. § 1681n and/or§ 16810.


          WHEREFORE, Plaintiff demands judgment and compensatory and punitive damages

against Defendant, Experian, jointly and severally; for his attorney fees and costs; for pre-

judgment and post-judgment interest at the legal rate, and such other relief the Court does deem

just, equitable, and proper.


                                              COUNTIII


                  Violations of the Fair Credit Reporting Act as to Trans Union

41.       Plaintiff re-alleges and incorporates paragraphs 1 through 30 above as if fully set forth

herein.


42.       Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in the preparation of the credit report and

credit files it published and maintains concerning the Plaintiff.


43.       As a result of this conduct, action and inaction of Trans Union, the Plaintiff suffered a

financial loss, loss of his personal time, and the emotional distress described in this Complaint.




                                                   7
            Case 4:20-cv-00828-JM Document 1 Filed 07/13/20 Page 8 of 9



44.       Trans Union's conduct, action, and inaction was willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In the

alternative, it was negligent, entitling the Plaintiff to recover under 15 USC § 1681 o.


45.       The Plaintiff is entitled to recover costs and attorney's fees from Trans Union in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or§ 16810.


          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, Trans Union, for statutory damages, punitive damages, actual

damages, costs, interest, attorney fees, enjoinder from further violations of these parts and any

other such relief the Court may deem just and proper.


                                              COUNTIV


                  Violations of the Fair Credit Reporting Act as to Trans Union
46.       Plaintiff re-alleges and incorporates paragraphs 1 through 30 above as if fully set forth

herein.


47.       Trans Union violated 15 U.S.C. § 1681i by failing to delete inaccurate information in

the Plaintiff's credit file after receiving notice of such inaccuracies, by failing to conduct a lawful

reinvestigation, and by failing to maintain reasonable procedures with which to filter and verify

disputed information in the Plaintiff's credit file.


48.       As a result of this conduct, action and inaction of Trans Union, the Plaintiff suffered

damage by reduced credit score; loss of the ability to purchase and benefit from credit; financial

loss; and the mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of a negative credit report.



                                                   8
           Case 4:20-cv-00828-JM Document 1 Filed 07/13/20 Page 9 of 9



49.     Trans Union's conduct, action, and inaction was willful, rendering it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 USC§ 1681n. In the alternative, it was negligent entitling the Plaintiff to recover under 15

USC§ 16810.


50.     Plaintiff is entitled to recover costs and attorney's fees from Trans Union in an amount to

be determined by the Court pursuant to 15 U.S.C. § 1681n and/or§ 16810.


        WHEREFORE, Plaintiff demands judgment and compensatory and punitive damages

against Defendant, Trans Union, jointly and severally; for his attorney fees and costs; for pre-

judgment and post-judgment interest at the legal rate, and such other relief the Court does deem

just, equitable, and proper.


                                              Respectfully Submitted,

                                      ls/Frank H. Kerney. III. Esquire
                                      Frank H. Kerney, III, Esquire
                                      (Admitted Pro Hae Vice)
                                      Florida Bar#: 88672
                                      Morgan & Morgan, Tampa, P.A.
                                      One Tampa City Center
                                      201 North Franklin Street, 7th Floor
                                      Tampa, FL 33602
                                      Telephone: (813) 223-5505
                                      Facsimile: (813) 223-5402
                                      tkemey@forthepeople.com
                                      mjones@forthepeople.com
                                      Counsel for Plaintiff




                                                 9
